 Case 19-22020              Doc 210   Filed 03/16/20 Entered 03/16/20 16:22:05        Desc Main
                                       Document     Page 1 of 4




Dated: March 16, 2020
The following is SO ORDERED:


                                                          ________________________________________
                                                                       Paulette J. Delk
                                                             UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

 In Re:                                               )
                                                      )
 CAH ACQUISITION COMPANY 11, LLC,                     )          Case No. 19-22020-PJD
                                                      )          Chapter 11
           Debtor.                                    )
                                                      )

AMENDED ORDER APPROVING MOTION FOR AUTHORITY TO OBTAIN CREDIT
    UNDER SECTION 364(B), RULE 4001(C) OR (D) RE INSURANCE PREMIUM
                   AGREEMENT WITH IPFS CORPORATION
______________________________________________________________________________

          Upon the consideration of the Motion for Authority to Obtain Credit Under Section

364(b), Rule 4001(c) or (d) re Insurance Premium Agreement with IPFS Corporation (“Motion

for Authority”) filed on January 31, 2020 by CAH Acquisition Company 11, LLC (“CAH” or

“Debtor”) [Dkt No. 175], the Court finds and orders relief nunc pro tunc to January 31, 2020 as

follows:
                                                  1
4812-8195-2950v1
2947847-000001 03/05/2020
 Case 19-22020              Doc 210   Filed 03/16/20 Entered 03/16/20 16:22:05         Desc Main
                                       Document     Page 2 of 4



         1.        This Court has jurisdiction over the matters raised in the Motion for Authority

pursuant to 28 U.S.C. §§ 157 and 1334.

         2.        This is a core proceeding pursuant to 28 U.S.C. §157(b)(2) for which it is proper

for this Court to enter final orders.

         3.        Debtor filed the Motion for Authority on or about January 31, 2020. [Dkt. No.

175].

         4.        Proper and adequate notice of the Motion for Authority was provided to all

interested parties as outlined in the February 5, 2020, BNC Certificate of Mailing [Dkt. No. 178],

which forwarded a copy of the Notice of Hearing Combined with Related Information re: Form,

Manner and Servicing of Notice (“Notice of Hearing”) [Dkt. No. 177] and no other or further

notice is necessary.

         5.        In accordance with the Notice of Hearing, any objection to the relief requested in

the Motion for Authority was required to be filed on or before February 24, 2020. [Dkt. Nos.

177 and 178].

         6.        On February 26, 2020, Debtor filed a Certificate of Compliance with L.B.R.

9013-1 (the “Certificate”) pursuant to L.B.R. 9013-1 to provide notice to this Court that, upon

diligent search and/or inquiry by Debtor, no objection was filed to the Motion for Authority.

[Dkt. No. 198].

         7.        Pursuant to L.B.R. 9013-1, the Motion for Authority is hereby GRANTED, and

the hearing on the Motion for Authority shall be cancelled.

8.       The Debtor is hereby authorized to enter into and to perform under the Agreement

attached to the Motion for Authority and to execute and deliver such documents and amendments



                                                   2
4812-8195-2950v1
2947847-000001 03/05/2020
 Case 19-22020              Doc 210   Filed 03/16/20 Entered 03/16/20 16:22:05          Desc Main
                                       Document     Page 3 of 4



to the Agreement that the Debtor and IPFS may deem reasonably necessary or desirable to carry

out the Agreement.

         9.        The Debtor is authorized to grant to IPFS a first priority security interest (the

“Lien”) in the Policies including (but only to the extent permitted by applicable law); (i) all

money that is or may become due under the Agreement because of a loss under the policies that

reduces unearned premiums (subject to the interest of any applicable mortgagee or loss payee);

(ii) any return of premiums or unearned premiums under the Policies; and (iii) any dividends that

may become due the Debtor in connection with the policies.

         10.       The Lien granted to IPFS in paragraph 9 shall be senior to any security interests

and/or liens granted to any other secured creditors in this Case.

         11.       In the event Debtor fails to make a payment when due under the terms of the

Agreement, IPFS, may, in accordance with the terms of the Agreement, cancel the Policies

(without further order of this Court) after providing at least ten (10) days’ notice of intent to

cancel if Debtor does not pay any installment according to the terms of the Agreement. IPFS

shall send any notice of intent to cancel to Debtor, Marianna Williams, Debtor’s counsel and

Stone Bank.

         12.       To the extent IPFS has extended credit to the Debtor in good faith, the reversal or

modification of this Order on appeal shall not affect the validity of the debt owed to IPFS or the

priority of its liens, as provided in Section 364(e) of the Bankruptcy Code.

         IT IS SO ORDERED.




                                                    3
4812-8195-2950v1
2947847-000001 03/05/2020
 Case 19-22020              Doc 210   Filed 03/16/20 Entered 03/16/20 16:22:05   Desc Main
                                       Document     Page 4 of 4



Submitted for entry:

/s/ M. Ruthie Hagan
E. Franklin Childress, Jr. (TNB # 007040)
M. Ruthie Hagan (TNB # 026839)
BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, PC
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
Telephone: (901) 577-8214
Facsimile: (901) 577-0863
Email: rhagan@bakerdonelson.com

Attorneys for CAH Acquisition Company 11, LLC


PERSONS TO BE SERVED WITH FINAL ORDER:

The Mailing Matrix




                                                  4
4812-8195-2950v1
2947847-000001 03/05/2020
